Citation Nr: 0123267	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
syndrome (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.

The Board notes that the veteran's most recent brief 
addresses not only the issue of an increased rating for the 
veteran's service connected post-traumatic stress disorder, 
but also indicates the veteran should receive special monthly 
compensation.  In this regard, it is contended the medicine 
the veteran takes for his post-traumatic stress disorder has 
resulted in sexual dysfunction.  Therefore, as requested in 
the veteran's brief, the Board refers the issue of special 
monthly compensation to the RO for proper development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's post-traumatic stress disorder is not 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.

3.  The veteran's post-traumatic stress disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity.





CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.145-4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, contends that the 
current disability evaluation assigned for his PTSD is 
insufficient, and that his symptomatology warrants a 70 
percent evaluation.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, 66 Fed. Reg. 45, 630-32 (Aug. 29, 
2001) (to be codified as amended at 38 CFR § 3.159).  In this 
regard, the veteran has been afforded a VA examination in 
connection with his claim.  The veteran's VA treatment 
records have also been obtained and associated with the 
claims file.  Upon denial of the claim, a Statement of the 
Case was sent to the veteran in March 1999, notifying him of 
the basis for denial and informing him what evidence was 
necessary in order to substantiate the claim.  The veteran 
was also issued a June 1999 Supplemental Statement of the 
Case upon the submission of additional evidence.  In November 
1999, the veteran offered testimony regarding his claim in a 
personal hearing before the RO.  Under these circumstances, 
the Board finds it has satisfied its duties to assist and 
notify.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  Therefore, 
the Board finds that this case is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was service connected for PTSD in a 
May 1994 rating decision that assigned the veteran a 30 
percent disability rating with an effective date of March 16, 
1994.  In June 1994, the veteran filed a notice of 
disagreement (NOD) as to the 30 percent evaluation.  A 
Statement of the Case was issued to the veteran in July of 
1994, but the veteran took no further action.  In May 1998, 
the veteran filed a request to reopen his PTSD claim, and a 
November 1998 rating decision continued the veteran's rating.  
The veteran then filed a NOD in December 1998, thus 
initiating this appeal.  As the veteran's current rating 
denial occurred in November of 1998, the Board will undertake 
a reporting of all evidence of record upon which that 
decision was based and that has been submitted since that 
time.

In September 1998, the veteran underwent a VA examination in 
relation to his PTSD.  The examiner noted that the veteran 
saw heavy combat in Vietnam as an infantryman.  At this 
examination, though the veteran said he had a good 
relationship with his wife, he admitted that his family 
relationships were strained by his PTSD symptoms.  He 
indicated that his mood swings have worsened and this had 
resulted in arguments during which the police have on 
occasion been called.  The veteran initially sought out 
treatment earlier in the year when his wife threatened to 
leave him.  Subjectively, the veteran complained of mood 
swings, stating that he frequently found himself agitated, 
anxious, depressed and preoccupied with Vietnam.  He 
described Vietnam related combat dreams that occur 
unexpectedly.  The examiner noted that the veteran was in 
treatment for his PTSD and currently on the antidepressant 
medication, Paxil.  The veteran reported that his medication 
helps with his mood swings somewhat, but the veteran still 
complained of excessive mood fluctuations, flashbacks of 
Vietnam, and general irritability and anger.  He stated that 
because of this general irritability and anger he often 
became verbally abusive, with the potential of becoming 
physically abusive, both at home and in the workplace.  The 
veteran stated that approximately once every six weeks he 
used alcohol to excess as a means of coping with his PTSD 
symptoms, drinking between 12 to 18 beers on weekends.  The 
veteran has not been treated for his alcohol consumption, and 
the veteran stated that he felt that his drinking was under 
control.  The veteran reported that his general increase in 
irritability had led to arguments and fights with his wife 
and contributed to frequent experiences with road rage.  The 
veteran does not like to discuss his wartime experiences and 
was unable to sleep the night before his VA examination over 
anxiety about having to talk about his experiences in 
Vietnam.

Upon examination, it was noted that the veteran was initially 
guarded but generally cooperative.  He was alert and oriented 
in all three spheres, and his memory for recent and remote 
events was intact.  The veteran answered with one or two word 
phrases whenever possible, but appeared to be thoughtful and 
definite in his answers.  The veteran was noted to be 
clenching his fists and twisting a rubber band throughout the 
examination.  When discussing his current suicidal ideation, 
the veteran twisted nervously in his chair, apologized, then 
got up and walked around the room.  His affect was generally 
flat, and he admitted to passive suicidal ideation, stating 
that sometimes he believed that he would be worth more dead 
than alive to his family because of his insurance policy.  He 
broke into tears when discussing Vietnam.  He indicated that 
he experienced mood fluctuations, and admitted to having 
problems with authority figures.  He stated that he becomes 
very angry when decisions he makes in the workplace are 
questioned, or when he is told what to do.  He reported 
flashbacks to Vietnam.  He reported that he recently had a 
dream of combat in Vietnam and, upon waking, was disoriented 
and kicked the family dog as he fell out of bed.  The veteran 
stated he is afraid of hurting his wife, and explained that 
during one of these episodes he hit his wife in the back, 
causing bruising.

The examiner diagnosed the veteran with:  A) Axis I - Post-
traumatic stress disorder, chronic,  B)  Axis II - No 
diagnosis,  C)  Axis III - Status post coronary artery bypass 
graft, coronary artery disease, and hypercholesterolemia,                  
D)  Psychological stressors include disruptive behavior at 
home and in the workplace,  E)  Axis V - Current Global 
Assessment of Functioning is 50, reflecting a serious 
impairment in social and occupational functioning because of 
his PTSD.  The examiner went on to note that his condition 
appeared to have increased in severity since the veteran's 
last VA examination.  The examiner stated that this increase 
in severity was reflected by the presence of passive suicidal 
ideation, impaired functioning at home and in the workplace, 
having been referred into treatment and put on psychiatric 
medication for his symptoms, and in his increased use of 
alcohol to cope with his PTSD symptoms.

The veteran's VA treatment records from May 1998 until March 
of 1999 are also of record.  A March 1998 record indicated 
that the veteran's main problem was increasing frequency of 
his mood swings and the resultant volatility.  This record 
shows the veteran losing his temper with his wife, and 
related that their interactions have included slapping and 
kicking.  At this session, the veteran related that he 
usually "snaps" and feels he has little control over his 
temper.    The treating physician noted that the veteran had 
visible re-experiencing experiences and strong avoidance of 
same.  The veteran also evinced estrangement from his family, 
even though feeling deeply connected to him.  The examiner 
noted arousal symptoms included outbursts of anger and 
difficulty concentrating.  The veteran was given information 
about the "time out" technique for domestic violence 
behavior.  The record also indicates that that veteran had 
increased his drinking.  He stated he used alcohol to "numb 
out" and described himself as a "happy drunk."  He 
consumes about twelve to eighteen beers on the weekend, but 
has recently started to use on the weekdays, as well.  The 
veteran was counseled on setting limits to his drinking and 
agreeing to treatment if he were unable to maintain those 
limits.

A June 1998 record again addressed the veteran's drinking, 
with re-emphasis on an inability to maintain limits on 
drinking being indicative of alcoholism and requiring 
treatment.  The veteran also reported having two flashbacks 
of Vietnam.  The veteran reported his sleep as generally 
good.  Though he wakes three to five times per night, he has 
little trouble getting back to sleep.  The veteran also 
reported "strange dreams."  The veteran reported that the 
medication Paxil he was taking helped in reducing his 
irritability.  The veteran reported no violent incident had 
occurred since his last appointment.  

An August 1998 treatment record shows that the veteran "lost 
it" in early July.  The veteran also reported dramatically 
increasing his drinking as a result of the death of his 
mother in July and his wife's grandmother in June. The 
veteran stated he returned to a more controlled pattern after 
his mother was buried.  The treating physician again voiced 
his concern over the veteran's out of control drinking, but 
the veteran and his wife did not believe the veteran's 
drinking was out of control.  The veteran and his wife's 
arguing patterns were also discussed, and they reported no 
violent incidents. 

A December 1998 treatment record shows the veteran again 
violating the alcohol limits he placed on himself, but the 
record does not address his PTSD.  A March 1999 record 
indicates that the veteran's Paxil medication was temporarily 
replaced with Wellbutrin, but the veteran indicated that the 
new medication caused him to become quite irritable, 
resulting in a violent argument between he and his wife.  The 
veteran was placed back on Paxil.  The veteran admitted going 
outside his self-imposed drinking limits during the holiday 
months.  He reported staying within those limits since.  
Abstinence from alcohol and treatment for alcohol abuse was 
again counseled.

The veteran submitted testimony regarding his PTSD claim in 
June of 1999.  At this hearing, the veteran testified that he 
has nightmares about his Vietnam experiences, during which he 
thrashed about in bed.  As a result, he stated that while 
sleeping he has struck his wife and kicked his dog (p. 1).  
The veteran testified about the problems he and his wife were 
having, demonstrating this by relating an incident where the 
police were called to the veteran's house to address their 
arguing.  The veteran also testified that he sought help for 
his PTSD symptoms due to the threat of divorce from his wife 
(p. 2).  The veteran testified that his PTSD symptoms also 
affect his work-life.  He illustrated this by relating he was 
often verbally abrupt with his co-workers (by making 
statements such as "I'm having a bad day" and "it's none 
of your business") and almost ended up striking a person who 
had startled him (p. 3).  The veteran testified that he kept 
guns and knives around the house for protection (p. 4).  He 
related that when he heard a vehicle coming down his dead-end 
street, he would go and check out who it was and what was 
happening.  He testified he would not settle back down until 
he saw the car come back off the street (p. 4-5).  The 
veteran also testified that he had two close friends that he 
stated he saw "on and off" and with whom he would sometimes 
go to a bar.  The veteran testified that he also had a 
brother that he saw "on and off."  He also has a sister who 
lives out of town (p. 2).  Finally, the veteran testified 
that he had been employed as a full-time clerk at the same 
company for fifteen years, and his duties included answering 
the telephone, picking up needed supplies, and doing a small 
amount of paperwork (p. 5).

The RO evaluated the veteran's PTSD as being 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent evaluation is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  A 50 percent disability evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances; and an inability in establishing and 
maintaining effective work and social relationships.

In evaluating the veteran's claim, the Board begins its 
analysis with the recognition that the veteran does not 
contend that his symptomatology warrants a 100 percent 
evaluation.  Rather, the veteran contends his symptomatology 
is deserving of a 70 percent evaluation.  In applying the 
applicable rating criteria to the pertinent facts, the Board 
cannot agree that the veteran's symptomatology is of a 
severity that warrants a 70 percent evaluation.  In this 
regard, there is no evidence of record that the veteran 
suffers from obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; or neglect of personal appearance and hygiene.  

However, the Board also notes that after the veteran's 
examination of September 1998, the VA examiner noted that the 
veteran's PTSD had increased in severity since his last 
examination.  The examiner came to this conclusion after 
noting the veteran's passive suicidal ideation, impaired 
functioning at home and in the workplace, having been 
referred into treatment and put on psychiatric medication for 
his symptoms, and his increased use of alcohol to cope with 
his PTSD symptoms.  The veteran was assigned a global 
assessment of functioning (GAF) score of 50.  According to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), which a GAF score of 50 is indicative of serious 
symptoms.

That the veteran is having increased difficulty maintaining 
his social and professional relationships is apparent from 
the evidence of record.  However, this evidence also 
demonstrates that he has thus far been successful in taking 
the required actions necessary to maintain these same 
relationships.  As such, the veteran's increased difficulties 
in these areas are more represented by criteria bespeaking a 
50 percent evaluation than for those suggesting a 70 percent 
evaluation is warranted.  In this regard, the Board notes 
that though the veteran and his wife are having increased 
difficulties in their relationship, the veteran sought 
treatment for his PTSD when his wife threatened divorce.  The 
veteran also has maintained relationships with two friends 
and his brother, though he admits to seeing them only 
intermittently.  The veteran has shown positive judgment and 
restraint at work, as well. Though he admits his mood swings 
cause irritability he finds difficult to control, the veteran 
has yet to demonstrate inappropriate behavior in the 
workplace beyond occasional verbal abruptness toward select 
co-workers.  He has also managed to maintain employment with 
his current employer for over 15 years.  The Board also takes 
note of other symptomatology the veteran has developed and 
which the Board finds significant, such as the veteran's 
passive suicidal ideation, flattened aspect, nightmares and 
flashbacks of his Vietnam experiences, and increased use of 
alcohol in coping with his PTSD symptoms.

After careful consideration of the all evidence of record, 
the Board finds that the veteran's symptomatology warrants an 
increase his disability evaluation to 50 percent.  In 
reaching this determination, the Board has considered the 
clinical manifestations of the veteran's PTSD, including any 
effects on the veteran's earning capacity and his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also applied all pertinent aspects of 38 C.F.R. Parts 3 
and 4.  Should the veteran's disability change in the future, 
he may be assigned a higher rating.

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation for PTSD on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, there is no showing by the 
veteran that his PTSD, standing alone, has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.  

To the extent that the veteran's disability rating is 
increased from 30 to 50 percent, the veteran's appeal is 
granted.



ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, the veteran's claim for an 
increased rating for PTSD is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

